Citation Nr: 0805967	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-40 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
hearing loss.

In October 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.

A motion to advance this case on the Board's docket was 
received and granted by the Board in February 2008, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  

This case was previously before the Board in February 2007, 
at which time, service connection for bilateral hearing loss 
was denied.  The veteran appealed the Board's February 2007 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By Order dated August 2007, the Court 
granted a Joint Motion for Remand, vacated the February 2007 
Board decision, and remanded the case for compliance with the 
terms of the joint motion.  The requested development has 
been conducted and the claim is now properly before the Board 
for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Competent credible evidence of hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the veteran's discharge from service, or of a nexus 
between the post service bilateral hearing loss disability 
and service, is not of record.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service nor may 
sensorineural hearing loss be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the February 2004 letter sent to the veteran.  
In the February 2004 letter, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.  See also the November 2004 VCAA letter.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below, the preponderance of 
the evidence is against the veteran's pending claim, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records.  VA attempted to obtain private treatment records 
from Austin Ear, Nose, and Throat Associates and from Hearing 
Healthcare Centers of Texas.  In a February 2004 statement, 
Hearing Healthcare Centers of Texas informed the veteran that 
the medical records were unavailable because creditors seized 
all of the patient files due to bankruptcy.  A copy of a June 
2002 repair receipt for the veteran's left hearing aid was 
submitted.  In February 2004, the veteran informed VA that 
per telephone conversation, Austin Ear, Nose, and Throat 
Associates destroyed his medical records in 1994, which was 
the expiration date for the required period for retention of 
medical records.  The veteran was also provided an 
examination in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision  

During the October 2005 hearing, the veteran testified that 
he was exposed to significant acoustic trauma as a naval 
aviator assigned to the Pacific Fleet All-Weather Training 
Unit in the Air Defense Division.  He explained that he flew 
three different jet engine aircrafts while assigned to the 
unit without the use of hearing protection aboard or around 
the aircrafts.  The veteran contends in an October 2005 
personal statement that his hearing disability did not 
"surface until several years after release from active 
duty," and since he was never exposed to loud noises of any 
kind prior to and after his military service, his current 
bilateral hearing loss is attributable to his active military 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system) may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:

For the purpose of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss.  
While the veteran is competent to allege that he began to 
experience hearing trouble in service, the veteran's service 
medical records do not substantiate that allegation.  In 
fact, the December 1958 release to inactive duty (RID) 
examination and a subsequent examination in March 1959, show 
that the veteran's hearing was 15/15 with whispered voice, 
which means that his hearing was normal at the time he was 
released from active service and during his time on inactive 
duty.  After service, the veteran explained in his October 
2005 personal statement that he attended college, received a 
Masters of Business Administration in 1965, and worked as an 
engineer in sales.  The veteran contends that he was not 
exposed to acoustic trauma after service.  

Based upon the evidence in the claims file, the first time 
the veteran's bilateral hearing loss is shown is in the March 
2004 VA audiological evaluation report, which occurred many 
years following the veteran's discharge from service.  
Furthermore, the veteran testified during the October 2005 
hearing that he did not notice hearing problems until five 
years after service.  The veteran also stated in a January 
2004 personal statement that his hearing loss did not become 
serious until approximately ten years after separation from 
active duty and he did not seek treatment until 1974.  Even 
accepting that treatment records by Austin Associates were 
destroyed in 1994, this indicates approximately a 30-year gap 
from service until indications of hearing loss.  This gap of 
so many years in the record militates against a finding that 
the veteran's noise exposure in service caused his current 
bilateral hearing loss, and also rebuts any assertion of 
continuity of symptomatology since separation from service.  
There is no corroborating evidence of continuity of 
symptomatology from the time the veteran separated from 
service until approximately the 2000s.  See 38 C.F.R. § 
3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

In March 2004, the veteran was afforded a VA audiological 
examination.  During the examination, the veteran reported 
noise exposure during his military service as a naval aviator 
pilot in noncombat training missions, but acknowledged that 
the onset of his hearing loss occurred several years 
following his military service.  He denied noise exposure 
after service while working as an engineer in sales and 
management.  The veteran also denied a history of 
recreational noise exposure, but admitted to owning guns.  
Upon diagnostic and clinical testing, the examiner diagnosed 
the veteran with moderate to severe bilateral sensorineural 
hearing loss.  He opined that due to the veteran's inservice 
hearing tests being normal and the veteran's description of 
onset of hearing loss occurring several years following his 
military service, "it [is] unlikely that his current hearing 
loss occurred during his military service or as a result of 
his service-related activities."  The examiner concluded 
that the veteran's hearing loss occurred several years 
following the veteran's military service due to "post-
service causes."  

To support his claim for service connection benefits, the 
veteran submitted two private medical statements which 
discuss the veteran's hearing loss and its relationship to 
service.  The Board notes that prior to receiving the two 
private medical statements, the veteran sent each physician a 
copy of his October 2005 personal statement and requested 
each physician write a letter on his behalf confirming that 
he has significant hearing loss due to noise exposure during 
his military service.  In a November 2005 statement, Dr. Paul 
Burns stated that he could not recall the details of the 
veteran's hearing loss.  More importantly, Karl L. Horn, 
M.D., stated in a November 2005 personal statement that the 
majority of the veteran's hearing loss is due to the exposure 
to jet engine aircraft noise during his naval career.  

The Board has carefully considered the veteran's testimony 
during the October 2005 hearing and his personal statements 
submitted in conjunction with his claim, and finds his 
account of being exposed to excessive and hazardous noise 
during his military service to be credible.  In this context, 
the Board notes that the veteran testified to flying three 
different jet engine aircrafts during his military service 
which resulted in his being exposed to high decibels of jet 
noise.  This is further supported by the fact that the 
veteran's DD Form 214 reflects his last duty assignment as an 
alert pilot and it was noted that he successfully completed 
flight training prior to discharge.  However, the critical 
inquiry is whether the noise exposure incurred during service 
caused his current bilateral hearing loss disability.  

As previously indicated, the November 2005 medical opinion by 
Dr. Horn stated that the veteran's bilateral hearing loss 
disability was due to his inservice noise exposure.  There 
is, however, no indication that the examiner based his 
opinion on anything other than a subjective history provided 
by the veteran.  The Board may disregard medical opinions 
based only on subjective history if the conclusions reached 
in such opinions are unfounded by the evidence of record.  
See Boogs v. West 11, Vet. App. 334 (1998).  Medical history 
provided by a veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Board is cognizant of recent decisions of the U.S. Court 
of Appeals for Veterans Claims (Court) in this area, such as 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); wherein the 
Court held that VA cannot reject a medical opinion simply 
because it is based on a history supplied by the veteran and 
that the critical question is whether that history was 
accurate.  See also, e. g., Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  

The Board finds that there is no indication that the 
supportive opinion was based upon a review of the record.  
The opinion does not state whether the veteran's service 
medical records were reviewed by the physician, and the 
opinion does not provide any rationale as to the long 
evidentiary gap between the veteran's period of service and 
the initial findings of hearing loss in the 2000s nor does it 
consider the normal findings for hearing in 1958 and 1959.  
The lack of any objective evidence of continuing complaints, 
symptoms, or findings for many years between the period of 
active duty and the first complaints or symptoms of a hearing 
disability is itself evidence which tends to show that 
bilateral hearing loss did not have its onset in service or 
was causally related to service.  Further, the lack of such 
casts doubt upon the credibility of the history provided.  
Under these circumstances, the November 2005 opinion carries 
little, if any, probative weight.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (medical opinion premised on 
unsubstantiated account is of no probative value and does not 
serve to verify the occurrences described); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (Board is not bound to accept 
doctor's opinion based exclusively on claimant's 
recitations).  

The Board also notes the veteran's assertions that he has not 
been exposed to post-service acoustic trauma or recreational 
noise.  However, the March 2004 VA examiner's opinion of the 
veteran's hearing loss being due to "post-service causes" 
is not necessarily indicative of post-service noise exposure.  
Even though the VA examiner did not specifically state what 
post-service causes caused the veteran's hearing loss, post-
service causes could include aging, disease, or possibly 
noise exposure.  The fact that the examiner did not 
specifically allude to what caused the veteran's current 
hearing loss is not of as great importance as the examiner's 
conclusion that the veteran's hearing loss is not related to 
his inservice noise exposure.  The Board finds that this 
opinion is the most competent and probative evidence of 
record because the examiner thoroughly reviewed the claims 
file and provided comprehensive rationale for his opinion.  
As such, the Board finds that the March 2004 medical opinion 
is definitive and of great probative value.  Thus, the 
veteran's hearing loss is not related to his military 
service.  

The Board is aware of the veteran's contentions that his 
bilateral hearing loss is somehow etiologically related to 
service.  However, competent credible medical evidence is 
required in order to grant service connection for the claim.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 92 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The Board finds that the veteran's claim for service 
connection for bilateral hearing loss cannot be granted 
because there is no evidence of hearing loss at the time he 
separated from service, no evidence of manifestations of 
sensorineural hearing loss to a compensable degree within one 
year following his discharge from service, no evidence of 
continuity of symptomatology of hearing loss from the time he 
separated from service until the first objective showing of 
hearing loss, and no competent evidence of a nexus between 
bilateral hearing loss and his active military service.  

Accordingly for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for bilateral hearing loss, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


